FILE COPY



      In re TX-CMS d/b/a
    Construction Management
     SpecialtiesAppellant/s



                               Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 15, 2014

                                           No. 04-13-00767-CV

                    IN RE TX-CMS d/b/a Construction Management Specialties

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebeca C. Martinez, Justice

        On October 31, 2013, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on January 15th, 2014.


                                                                    _____________________________
                                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1 This proceeding arises out of Cause No. 2013CI07687, styled TX-CMS, Inc. d/b/a Construction Management
Specialties v. Carlos and Victoria Roca, pending in the 408th Judicial District Court, Bexar County, Texas, the
Honorable Richard Price presiding.